WUEST, Chief Justice
(concurring specially).
I concur in the majority opinion, but, write specially because the dissent may be misleading. Capitol’s argument in support of the notice of review states its argument is based upon the assumption the binder in question is a policy for the purpose of the valued policy provisions. Since the majority decision holds otherwise, it is unnecessary to address the notice of review. In other words, the dissent is discussing a non-issue and would remand to the trial court for determination of a non-issue. In my opinion that would be non-productive.